FILED
                             NOT FOR PUBLICATION                             JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONOVAN A. HASTINGS, AKA                         No. 14-74038
Donovan Hastings, AKA Donovan
Anthony Hastings,                                Agency No. A041-359-587

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Donovan A. Hastings, a native and citizen of Jamaica, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) orders dismissing his appeal

from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review de novo questions of law and constitutional

claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

in part and dismiss in part the petition for review.

      The agency correctly determined that Hastings’ conviction under California

Health and Safety Code (“CHSC”) § 11359, for possession for sale of marijuana,

constitutes a drug trafficking aggravated felony under 8 U.S.C. § 1101(a)(43)(B).

See Roman-Suaste v. Holder, 766 F.3d 1035, 1037 (9th Cir. 2014) (“[A] conviction

for possession of marijuana for sale under CHSC § 11359 is categorically an

aggravated felony, namely ‘illicit trafficking in a controlled substance.’” (quoting 8

U.S.C. § 1101(a)(43)(B)). Hastings contends that a conviction under CHSC

§ 11359 is not categorically an aggravated felony because one can be convicted

under that statute for distribution without remuneration of a small amount of

marijuana. However, we have expressly rejected that argument. See id. at 1139

(“Because ‘possession for sale’ under CHSC § 11359 necessarily comprises only

possession with intent to distribute marijuana in exchange for remuneration,

convictions under that provision categorically qualify as aggravated felonies.”).

      Hastings’ contentions that he was not guilty of committing an offense under

CHSC § 11359 and that he was subjected to due process violations in his criminal

proceedings are not properly before us. See Ramirez-Villalpando v. Holder, 645


                                           2                                    14-74038
F.3d 1035, 1041 (9th Cir. 2010) (“A petitioner may not collaterally attack his state

court conviction on a petition for review of a BIA decision.”).

      Hastings’ claims of IJ bias and due process violations in his removal

proceedings are not supported by the record. See Vargas-Hernandez v. Gonzales,

497 F.3d 919, 926-27 (9th Cir. 2007) (“Where an alien is given a full and fair

opportunity to be represented by counsel, to prepare an application for . . . relief,

and to present testimony and other evidence in support of the application, he or she

has been provided with due process.”).

      We lack jurisdiction to consider Hastings’ unexhausted contention that his

former attorney failed to file a brief to the BIA, because Hastings did not raise this

ineffective assistance of counsel claim to the BIA in the proceedings now on

review before this court. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(the court lacks jurisdiction to consider legal claims not presented in an alien’s

administrative proceedings before the agency). We do not take judicial notice of

his related supporting documentation. See Dent v. Holder, 627 F.3d 365, 371 (9th

Cir. 2010) (explaining standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     14-74038